Citation Nr: 0840227	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left 
thigh injury.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for a 
left thigh muscle injury.


FINDINGS OF FACT

The veteran's current residuals of a left thigh muscle injury 
are related to an incident of service. 


CONCLUSION OF LAW

Residuals of a left thigh muscle injury were incurred in or 
aggravated by the veteran's period of military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2000 & 
Supp. 2007);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  The veteran's residuals 
of a left thigh injury, to include cramping, tightness, and 
limitation of motion, however, are not disabilities for which 
service connection may be granted on a presumptive basis.   
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The veteran contends that he has experienced cramping and 
tightness in the left thigh since he tore his quadricep 
muscle while sprinting in June 2001.  

The veteran's service treatment records are silent for the 
occurrence of the claimed left thigh injury.  However, 
service treatment records dated in October 2001 indicate that 
the veteran complained of increased pain in the left 
quadricep muscle.  The veteran reported that he was on a 
medical profile and that he was undergoing physical therapy.  
The veteran was seen for a re-evaluation of his injury and 
for a new medical profile.  Physical examination revealed 
muscle atrophy of the left rectus femoris muscle.  The 
veteran was diagnosed with a torn left rectus femoris muscle.  

In November 2001, the veteran was seen as a physical therapy 
patient with a history of a muscle tear to one quadricep 
muscle four months prior.  The veteran reported that he 
experienced a quadricep muscle tear while sprinting that felt 
like a cramp and caused immediate pain and bruising.  The 
veteran reported that he had been on a medical profile since 
the injury, and he complained of pain subsequent to his 
return to normal activities.  Physical examination at that 
time revealed normal gait and posture, full range of motion 
with tissue stretch at maximum flexion, tenderness with deep 
palpitation, a slight decrease in muscle tone, and a tight 
rectus femoris.  The veteran was diagnosed with a rectus 
strain and fiber tear.  Also in November 2001, one of the 
veteran's health care providers requested physical therapy to 
be conducted in December 2001 for twelve treatments of 
therapeutic ultrasound three times per week for four weeks.  
The health care provider reported that the veteran 
experienced a rectus femoris muscle tear in June 2001 and had 
current pain with biking, running, and deep palpitation.  
Records indicate that the same health care provider that 
requested the December 2001 physical therapy also requested 
additional treatment three times per week for an additional 
four weeks to be conducted in January 2002.   

At the time of his July 2005 retirement physical, the veteran 
reported his June 2001 thigh.  He reported that he was 
treated with over-the-counter pain medication but that the 
pain had continued.  The veteran reported that movements and 
stretching caused him pain.   

A comprehensive VA examination was conducted in October 2005 
as a part of the Benefits Delivery at Discharge Program, 
subsequent to the veteran's claim for compensation dated in 
June 2005.  Report of VA examination indicates that the 
veteran complained of an injury to the left thigh and 
reported occasional cramping.  Physical examination revealed 
a well-healed strained muscle of the left thigh, bilaterally 
symmetric and equal, with normal gait and no functional 
impairment.  Neurovascular examination was intact.  Range of 
motion of the left knee revealed active flexion to 128 
degrees.  Range of motion after five repetitions was 130 
degrees.  The examiner noted that the veteran's left knee 
flexion was mildly limited secondary to stiffness due to a 
tight quadricep muscle and quadricep injury.

The Board notes that the veteran is not entitled to service 
connection on a presumptive basis for residuals of a left 
thigh injury.  As discussed above, the veteran's current 
residuals of a left thigh injury are not characterized by 
conditions included in the list of certain chronic diseases 
to be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  

There is no evidence of injury to the left thigh prior to the 
veteran's entry into active service.  Because the veteran is 
competent to report the incurrence of an injury to his left 
thigh during service, his service treatment records reflect 
treatment, to include physical therapy for a left thigh 
injury, and the October 2005 VA examination revealed left 
knee flexion mildly limited secondary to a quadricep injury, 
the Board finds, giving the veteran the benefit of the doubt, 
that service connection on a direct basis for residuals of a 
left thigh injury is warranted. 

The evidence tends to show that the veteran incurred a left 
thigh injury during his period of military service, and the 
Board finds that service connection for residuals of a left 
thigh injury is warranted.  38 U.S.C.A. § 5107(b); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left thigh muscle 
injury is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


